Case 3:18-cv-00967-GPC-MSB Document 83 Filed 10/18/19 PageID.2731 Page 1 of 3



   1   James W. Dabney (Pro Hac Vice)
       Emma L. Baratta (Pro Hac Vice)
   2   HUGHES HUBBARD & REED LLP
       One Battery Park Plaza
   3   New York, New York 10004-1482
       Telephone: +1 (212) 837-6000
   4   Facsimile: +1 (212) 422-4726
       e-mail: James.Dabney@hugheshubbard.com
   5          Emma.Baratta@hugheshubbard.com
   6   Steven J. Cologne (Bar No. 118534)
       Geoffrey M. Thorne (Bar No. 284740)
   7   HIGGS FLETCHER & MACK LLP
       401 West A Street, Suite 2600,
   8   San Diego, CA 92101-7910
       Phone: (619) 236-1551
   9   Facsimile: (619) 696-1410
       e-mail: scologne@higgslaw.com
  10
       Attorneys for Defendant
  11   Citizens Equity First Credit Union
  12   UNITED STATES DISTRICT COURT
       SOUTHERN DISTRICT OF CALIFORNIA
  13
       SAN DIEGO COUNTY CREDIT                   Case No. 18-cv-00967 GPC RBB
  14   UNION,
                                                 REPLY DECLARATION OF
  15                  Plaintiff,                 JAMES W. DABNEY
  16   v.                                        Judge: Hon. Michael S. Berg
                                                 Courtroom: 2C
  17   CITIZENS EQUITY FIRST CREDIT
  18   UNION,

  19                  Defendant.
  20

  21         1.   My name is James W. Dabney. I am a member of the bar of the States

  22   of New York and New Jersey and of the Firm of Hughes Hubbard & Reed LLP,

  23   counsel for the Defendant (“CEFCU”) in the above-entitled action.

  24         2.   I make this declaration in order to reply to new factual assertions made,

  25   for the first time, in the Declaration of Jesse Salen dated October 14, 2019 (the

  26   “Oct. 14 Salen Decl.”).

  27         3.   Annexed hereto as Exhibit 1 is a true copy of a response to document

  28   subpoena dated and served October 7, 2019 (the “October 7 Subpoena Response”)

                            REPLY DECLARATION OF JAMES W. DABNEY
                                 CASE NO. 3:18-CV-00967-GPC-RBB
Case 3:18-cv-00967-GPC-MSB Document 83 Filed 10/18/19 PageID.2732 Page 2 of 3



   1   by Sheppard Mullin Richter & Hampton LLP (“SMRH”), outside counsel for the
   2   Plaintiff (“SDCCU”) in this action.
   3         4.    As shown in Exhibit 1, SMRH was asked to produce contemporaneous
   4   documents showing when any of ten (10) specifically named SMRH attorneys or
   5   agents first received or saw a copy of the trademark availability search report (the
   6   “1/27/11 Search Report”) reproduced as Exhibit B to the Declaration of Emma L.
   7   Baratta, sworn to October 4, 2019 (“Baratta Decl.”).
   8         5.    As shown in Exhibit 1, SMRH has objected to producing any contem-
   9   poraneous documents showing when any of the ten (10) named SMRH attorneys
  10   or agents first received or saw the 1/27/11 Search Report.
  11         6.    On October 11, 2019, Ms. Baratta and I spoke by telephone with two
  12   SMRH attorneys, Martin Bader and Jesse Salen, with respect to the objections in
  13   the October 7 Subpoena Response, and with a view to potentially avoiding a mo-
  14   tion to compel with respect to those objections.
  15         7.    During the October 11 telephone call, SMRH maintained its objections
  16   to producing any of the requested documents. Messrs. Bader and Salen asserted
  17   that the requested documents were privileged against discovery.
  18         8.    The Oct. 14 Salen Decl. purports to describe certain search activity of
  19   a single SMRH attorney, Mr. Salen, prior to September 8, 2019, but does not ac-
  20   tually disclose when Mr. Salen first received or saw the 1/27/11 Search Report.
  21         9.    The Oct. 14 Salen Decl. does not even purport to disclose when any of
  22   the other SMRH attorneys or agents named in the October 7 Subpoena Response
  23   first received or saw the 1/27/11 Search Report.
  24         10. For example, paragraph 2 of the Oct. 14 Salen Decl. refers to
  25   “searches” that Mr. Salen personally conducted in April 2018 and states that he,
  26   Mr. Salen, “found” “[n]o relevant search report” “from any of these searches”
  27   (emphasis added). In this case, however, SMRH has asserted that a 1/27/11 time
  28   entry of paralegal Sandra Edge, coinciding with the generation of the 1/27/11
                                                 2
                             REPLY DECLARATION OF JAMES W. DABNEY
                                  CASE NO. 3:18-CV-00967-GPC-RBB
Case 3:18-cv-00967-GPC-MSB Document 83 Filed 10/18/19 PageID.2733 Page 3 of 3
